 Case 3:18-cv-02131-NJR Document 33 Filed 06/04/20 Page 1 of 4 Page ID #141



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 NANCY KLUGE PEDERSON,
 individually, and as Mother and Next
 Friend of E.K., a minor,

                  Plaintiff,

 v.                                            Case No. 3:18-CV-2131-NJR

 SOUTHERN ILLINOIS HOSPITAL
 SERVICES, d/b/a MEMORIAL
 HOSPITAL OF CARBONDALE,

                  Defendant.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Remand filed by Plaintiff Nancy

Kluge Peterson (Doc. 26) and the Motion to Dismiss filed by Defendant Southern Illinois

Hospital Services d/b/a Memorial Hospital of Carbondale (SIHS) (Doc. 29).

       Pederson originally filed this lawsuit as the Mother and Next Friend of Emma

Kluge in the Circuit Court of the First Judicial Circuit in Williamson County, Illinois

(Doc. 1-2). Pederson alleged that SIHS and Dr. Sridevi Panchamukhi were negligent in

delivering her child on June 25, 2009 (Id.). Because Dr. Panchamukhi was an employee of

Rural Health, Inc., an entity of the United States of America eligible for Federal Tort

Claims Act coverage pursuant to the Federally Supported Health Centers Assistance Act,

the United States of America removed the action to this Court on November 30, 2018,

pursuant to 42 U.S.C. § 233 (Doc. 1).


                                        Page 1 of 4
 Case 3:18-cv-02131-NJR Document 33 Filed 06/04/20 Page 2 of 4 Page ID #142



       On December 10, 2018, Dr. Panchamukhi, who later was substituted by the United

States of America as the named defendant, filed a motion to dismiss based on Pederson’s

failure to exhaust administrative remedies (Doc. 6). On December 28, 2018, Defendant

Southern Illinois Hospital Services, d/b/a Memorial Hospital of Carbondale filed a

motion to dismiss for failure to state a claim (Doc. 10). Pederson did not respond to either

motion. The Court found that both motions to dismiss had merit, granted the motions,

and dismissed all defendants except Memorial Hospital of Carbondale, which had been

named as a defendant independent of Southern Illinois Hospital Services (Doc. 17). The

Court also ordered Pederson to show cause why Memorial Hospital of Carbondale

should not likewise be dismissed.

       On September 25, 2019, Pederson responded to the Court’s Order and agreed that

Memorial Hospital of Carbondale should be dismissed because it is not a distinct legal

entity apart from Southern Illinois Hospital Services. The response further stated that

Pederson had filed for bankruptcy and, while the Trustee agreed to have counsel

prosecute this matter on behalf of Pederson, the Bankruptcy Court had not yet approved

that hiring (Doc. 19). Absent approval from the Bankruptcy Court, counsel indicated he

was without authority to officially plead on behalf of Pederson (Id.). Counsel further

stated that, once employed by the Bankruptcy Estate, he intended to file an Amended

Complaint solely against Southern Illinois Hospital Services and to move to remand the

case to state court.

       The following day, the Court discharged the Order to Show Cause and granted

Pederson leave to amend her complaint “within 30 days of the Bankruptcy Court



                                       Page 2 of 4
 Case 3:18-cv-02131-NJR Document 33 Filed 06/04/20 Page 3 of 4 Page ID #143



approving counsel’s hiring.” (Doc. 20). On October 2, 2019, SIHS filed a Motion to

Reconsider (Doc. 21), which the Court denied on April 7, 2020 (Doc. 24).

       Pederson filed her Amended Complaint on April 28, 2020, naming SIHS as the sole

defendant (Doc. 25). Pederson also moved to remand the case to state court because there

is no federal question at issue, the FTCA is no longer implicated, and there is no diversity

of citizenship between the parties (Doc. 26).

       In response, SIHS agrees this Court lacks subject matter jurisdiction to adjudicate

this case on the merits (Doc. 31). Nevertheless, SIHS has moved to dismiss the Amended

Complaint, arguing that Pederson failed to comply with the Court’s Order to amend her

complaint within 30 days of the Bankruptcy Court’s approval of counsel’s hiring. SIHS

notes that the Bankruptcy Court approved counsel’s hiring on September 26, 2019

(Doc. 30-1). Because Pederson did not file her Amended Complaint until April 28, 2020,

185 days after the Court’s deadline, SIHS argues the case should be dismissed.

       In response, Pederson argues she promptly filed her Amended Complaint once

the Court ruled on SIHS’s Motion to Reconsider (Doc. 32). Had she filed her Amended

Complaint while the Motion to Reconsider was pending, Pederson argues, SIHS would

have moved to strike the Amended Complaint until the Court disposed of its Motion to

Reconsider. In the event the Court finds that she should have filed her Amended

Complaint despite the pending Motion to Reconsider, Pederson moves the Court to grant

her leave to file the Amended Complaint out of time.

       The Court acknowledges Pederson has been less than diligent in adhering to

deadlines throughout this case. Nevertheless, SIHS is not prejudiced by the fact that



                                       Page 3 of 4
 Case 3:18-cv-02131-NJR Document 33 Filed 06/04/20 Page 4 of 4 Page ID #144



Pederson filed her Amended Complaint after the Court ruled on the Motion to

Reconsider. Had Pederson filed the Amended Complaint prior to a ruling on the Motion

to Reconsider, the Court presumes that SIHS would have filed a motion to stay its

responsive pleading until the Court issued a ruling on SIHS’s reconsideration motion. At

the very least, the Court would not have taken any action with regard to remanding the

case until the Motion to Reconsider was resolved. Accordingly, the Court finds that

Pederson’s failure to file the Amended Complaint until after the Motion to Reconsider

was decided is the result of excusable neglect and grants her request to file it out of time.

See FED. R. CIV. P. 6(b) (“When an act may or must be done within a specified time, the

court may, for good cause, extend the time . . . on motion made after the time has expired

if the party failed to act because of excusable neglect.”). SIHS’s Motion to Dismiss

(Doc. 29) is DENIED.

       The issue of the late filing having been resolved, the Court must now remand this

action to state court pursuant to 28 U.S.C. § 1447(c), as SIHS concedes that this Court lacks

subject matter jurisdiction over the claims in the Amended Complaint. Accordingly, the

Motion to Remand filed by Plaintiff Nancy Kluge Pederson (Doc. 26) is GRANTED. The

case shall be REMANDED to the Circuit Court of the First Judicial Circuit in Williamson

County, Illinois, for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

       DATED: June 4, 2020

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge



                                        Page 4 of 4
